FILED
                             NOT FOR PUBLICATION                             JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD P. FOSTER,                                No. 10-16676

               Plaintiff - Appellant,            D.C. No. 2:03-cv-01113-JAM-
                                                 JFM
  v.

SANDRA COLE,                                     MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       California state prisoner Ronald P. Foster appeals pro se from the district

court’s judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50

following a jury trial in Foster’s 42 U.S.C. § 1983 action alleging Eighth




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We

dismiss.

      We are unable to consider Foster’s contentions that the district court erred

by granting defendant’s motion for judgment as a matter of law, and by allegedly

excluding witness testimony, because Foster failed to provide any portion of the

trial transcript. See Fed. R. App. P. 10(b)(2); Hall v. Whitley, 935 F.2d 164, 165

(9th Cir. 1991) (per curiam). Furthermore, the district court did not abuse its

discretion by denying without prejudice Foster’s request for production of

transcripts at government expense because Foster did not explain the issues that he

would raise on appeal. See McKinney v. Anderson, 924 F.2d 1500, 1511-12 (9th

Cir. 1991), overruled on other grounds by Helling v. McKinney, 502 U.S. 903

(1991) (reviewing for an abuse of discretion and noting that “[p]roduction of the

transcript at government expense for an appellant in forma pauperis in a civil case

is proper under 28 U.S.C. § 753 if a trial judge certifies that the appeal is not

frivolous and presents a substantial question”).

      DISMISSED.




                                            2                                       10-16676